In re Disciplinary Counsel; —Other; Applying for Motion for Declaration of Ineligibility to Practice Law for Failure to Pay Child Support.
ORDER
Considering the judgment rendered in the matter of State of Louisiana v. Freeman W. Ramsey, No. 9602937 on the docket of the 21st Judicial District Court for the Parish of Tangipahoa, on June 21, 2001,
IT IS ORDERED that Freeman W. Ramsey be and he hereby is declared immediately ineligible to practice law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19.1, due to his failure to pay court-ordered child support. Said ineligibility shall remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel institute formal charges, as appropriate, pursuant to Supreme Court Rule XIX, § 11.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana